Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 1 of 12                         PageID #: 604




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

GARY L.,                                                )
                                                        )
       Plaintiff                                        )
                                                        )
v.                                                      )       2:20-cv-00013-GZS
                                                        )
ANDREW M. SAUL, Commissioner of                         )
Social Security,                                        )
                                                        )
       Defendant                                        )

                      REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for disability insurance benefits under Title II of the Social

Security Act and supplemental security income benefits under Title XVI, Defendant, the

Social Security Administration Commissioner, found that Plaintiff has severe impairments

but retains the functional capacity to perform substantial gainful activity. Defendant,

therefore, denied Plaintiff’s request for disability benefits. Plaintiff filed this action to

obtain judicial review of Defendant’s final administrative decision pursuant to 42 U.S.C. §

405(g).

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                THE ADMINISTRATIVE FINDINGS

       The Commissioner’s final decision is the June 25, 2019 decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 16-2.)1 The ALJ’s decision tracks


1
  Because the Appeals Council found no reason to review that decision (R. 2), Defendant’s final decision
is the ALJ’s decision.
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 2 of 12                PageID #: 605




the familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. §§ 404.1520, 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of obesity, status post acute myocardial infarction and stent placement, ischemic

cardiomyopathy, coronary artery disease, a depressive disorder, and an anxiety disorder.

(R. 26.)   The ALJ also found that Plaintiff’s sleep apnea, hypertension and angina,

hyperlipidemia, and alcohol and marijuana use are not severe impairments, and Plaintiff’s

macular degeneration and hemophilia are not medically determinable impairments. (R.

26-27.)

       The ALJ further found that as the result of the impairments, Plaintiff has a residual

functional capacity (RFC) to perform light work, except Plaintiff can frequently reach or

lift overhead bilaterally, occasionally climb ladders, ropes or scaffolds, and tolerate

occasional exposure to extreme cold and wetness, but should avoid hazards such as

unprotected heights, uneven surfaces, and dangerous machinery; he should also avoid

bright lights. (R. 30.) According to the ALJ, he can perform simple, routine tasks, can

tolerate occasional interaction with supervisors, coworkers, and the general public, and can

tolerate simple changes in the work routine. (Id.)

       The ALJ determined that Plaintiff is unable to perform any past relevant work.

Considering Plaintiff’s age, education, work experience, and RFC, and relying in part on

the testimony of a vocational expert, the ALJ found that jobs exist in significant numbers

in the national economy that Plaintiff can perform, including the jobs of small parts

assembler and hand packager. (R. 39-40.)

                                             2
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 3 of 12               PageID #: 606




                                 STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Biestek v. Berryhill, -- U.S. --, 139 S.Ct.

1148, 1154 (2019); Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y

of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings of fact are conclusive

when supported by substantial evidence, but they are not conclusive when derived by

ignoring evidence, misapplying the law, or judging matters entrusted to experts.” Nguyen

v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                        DISCUSSION

       Plaintiff contends the ALJ erred because he failed to consider all of Plaintiff’s

disabilities when formulating the hypothetical questions presented to the vocational expert

and in subsequently relying on the resulting testimony of the vocational expert. Plaintiff’s

arguments implicate the ALJ’s determinations at step 2, the ALJ’s assessment of Plaintiff’s

RFC, and the ALJ’s finding at step 5.

A. Step 2 Determinations

       At step 2 of the sequential evaluation process, a claimant must demonstrate the

existence of impairments that are “severe” from a vocational perspective, and that the

impairments meet the durational requirement of the Social Security Act. 20 C.F.R. §

                                              3
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 4 of 12                PageID #: 607




416.920(a)(4)(ii). The step 2 requirement of “severe” impairment imposes a de minimis

burden, designed merely to screen groundless claims. McDonald v. Sec’y of HHS, 795

F.2d 1118, 1123 (1st Cir. 1986). An impairment or combination of impairments is not

severe when the medical evidence “establishes only a slight abnormality or combination of

slight abnormalities which would have no more than a minimal effect on an individual’s

ability to work even if the individual’s age, education, or work experience were specifically

considered.” Id. at 1124 (quoting Social Security Ruling 85–28). In other words, an

impairment is severe if it has more than a minimal impact on the claimant’s ability to

perform basic work activities on a regular and continuing basis. Id.

       At step 2, medical evidence is required to support a finding of severe impairment.

20 C.F.R. § 404.1521. See also Social Security Ruling 96-3p (“Symptoms, such as pain,

fatigue, shortness of breath, weakness, or nervousness, will not be found to affect an

individual’s ability to do basic work activities unless the individual first establishes by

objective medical evidence (i.e., signs and laboratory findings) that he or she has a

medically determinable physical or mental impairment(s) and that the impairment(s) could

reasonably be expected to produce the alleged symptom(s).”) (citation omitted).            A

diagnosis, standing alone, does not establish that the diagnosed impairment would have

more than a minimal impact on the performance of work activity. Dowell v. Colvin, No.

2:13-cv-00246-JDL, 2014 WL 3784237, at *3 (D. Me. July 31, 2014). Moreover, even

severe impairments may be rendered non-severe through the ameliorative influence of

medication and other forms of treatment. Parsons v. Astrue, No. 1:08-cv-218-JAW, 2009

WL 166552, at *2 n.2, aff'd, 2009 WL 361193. Plaintiff bears the burden of proving that

                                             4
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 5 of 12                 PageID #: 608




he “has a medically severe impairment or combination of impairments,” Bowen v. Yuckert,

482 U.S. 137, 146 n. 5 (1987), that “significantly limit[] [his] physical or mental ability to

do basic work activities,” 20 C.F.R. §§ 404.1520(c), 416.920(c).

       Plaintiff argues that the ALJ did not consider all of Plaintiff’s alleged medical

impairments or improperly concluded that the impairments were not severe. As to

Plaintiff’s physical impairments, the ALJ determined that Plaintiff has the severe

impairments of obesity, status post acute myocardial infarction and stent placement,

ischemic cardiomyopathy, and coronary artery disease. He also found that Plaintiff’s sleep

apnea, hypertension and angina did not satisfy the severity requirements necessary to

constitute severe medically determinable impairments. (R. 26.) The ALJ cited medical

records reflecting that although medical testing was consistent with a diagnosis of sleep

apnea (id., citing R. 487-93, 501-07), Plaintiff was not using a CPAP machine and the state

agency medical consultant, Jennifer Rogers Marshall, M.D., opined that Plaintiff’s sleep

apnea caused no more than a minimal limitation on Plaintiff’s ability to work. (R. 129,

134, 141, 146.) The ALJ further noted the record showed that Plaintiff’s hypertension and

angina were controlled by medication; Dr. Marshall found that the conditions were not

severe impairments. (R. 26.)

       Plaintiff has cited no medical evidence or expert opinion to support his contention

that his sleep apnea, hypertension, and angina are severe impairments. Furthermore, the

ALJ considered Plaintiff’s reported fatigue, a symptom of Plaintiff’s sleep apnea, and the




                                              5
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 6 of 12                             PageID #: 609




effects of Plaintiff’s cardiac impairments in his assessment of Plaintiff’s RFC. 2 (R. 26.)

The ALJ’s findings are supportable.

        With respect to Plaintiff’s mental impairments, Plaintiff alleges that the ALJ failed

to consider his “anger problems.” (Statement of Errors at 2.) The ALJ found that Plaintiff

had severe impairments of a depressive disorder and an anxiety disorder. (R. 26.) The

record includes the report of consultative examiner Donna Gates, Ph.D., who, while noting

Plaintiff’s self-report of irritability and rages, diagnosed depressive and anxiety disorders.

(R. 521, 522, 525.) Based on Dr. Gates’ opinion, the ALJ assessed significant limitations

in Plaintiff’s RFC due to Plaintiff’s mental impairments, limiting him to simple and routine

tasks with simple changes in work routine, and only occasional interaction with

supervisors, coworkers, and the general public. (R. 30.) The ALJ’s findings are supported

by expert opinion and the medical record.

        Even if the ALJ erred at step 2, however, remand is only appropriate when the

claimant can demonstrate that an omitted impairment imposes a restriction beyond the

physical and mental limitations recognized in the RFC finding, and that the additional

restriction is material to the ALJ’s “not disabled” finding at step 4 or step 5. Socobasin v.

Astrue, 882 F. Supp. 2d 137, 142 (D. Me. 2012) (citing Bolduc v. Astrue, No. 09–CV–220–



2
  The ALJ also found that Plaintiff’s macular degeneration was not a medically determinable impairment
because there was no mention of such ailment in the medical evidence. (R. 26.) Nonetheless, given
Plaintiff’s testimony at hearing (see R. 64-65), the ALJ included an assessment that Plaintiff should avoid
bright lights in his RFC finding. (R. 30.) Plaintiff also testified that he fainted periodically. (See R. 60-
61). In assessing Plaintiff’s RFC, the ALJ wrote that he considered all symptoms claimed by Plaintiff and
the extent to which those symptoms could reasonably be accepted as consistent with the objective medical
evidence and other evidence, as required by 20 C.F.R. §§ 404.1529, 416.929 and SSR 16-3p. (R. 30.)


                                                     6
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 7 of 12                               PageID #: 610




B–W, 2010 WL 276280, at *4 n. 3 (D. Me. Jan. 19, 2010) (“[A]n error at Step 2 is

uniformly considered harmless, and thus not to require remand, unless the plaintiff can

demonstrate how the error would necessarily change the outcome of the plaintiff’s

claim.”)). Here, a review of the record and the ALJ’s decision reveals that in formulating

the RFC, the ALJ considered the symptoms related to Plaintiff’s physical and mental

health, including the symptoms that might have been generated by non-severe impairments.

Plaintiff has not demonstrated that the RFC should include any additional restrictions.

Accordingly, the ALJ’s step 2 findings do not warrant remand.3

B. RFC Finding

        The ALJ found that Plaintiff could perform light work, with certain limitations. (R.

30.) As noted above, Plaintiff asserts that the ALJ erred because he failed to account for

all of Plaintiff’s alleged impairments in the RFC assessment.

        To establish harmful error, Plaintiff must establish that he is more limited than the

ALJ determined. Jones v. Astrue, No 1:10-cv-00179-JAW, 2011 WL 1253891, at *6 (D.

Me. Mar. 30, 2011). For claims filed on or after March 27, 2017, such as Plaintiff’s, the


3
  At step 3 of the sequential evaluation process, the Commissioner considers whether a claimant’s
impairments meet or equal the criteria set forth in the “listings” found in appendix 1 of the disability
regulations. 20 C.F.R. § 416.920(a)(iii). If so, the claimant is deemed disabled without any further analysis
of the claimant’s residual functional capacity to perform past relevant work or other work in the national
economy. Id., § 416.920(d); see also 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(A) (“The listings are so
constructed that an individual with an impairment(s) that meets or is equivalent in severity to the criteria of
a listing could not reasonably be expected to do any gainful activity.”); 20 C.F.R. § 416.925(a) (same). At
step 3, the claimant bears the burden of proving that her impairment or combination of impairments meets
or equals a listing. 20 C.F.R. § 416.920(d); Dudley v. Sec’y of Health & Human Servs., 816 F.2d 792, 793
(1st Cir. 1987). “For a claimant to show that his impairment matches a listing, it must meet all of the
specified medical criteria.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). The ALJ found that Plaintiff
does not have an impairment or combination of impairments that meets or medically equals the severity of
one of the listed impairments. To the extent Plaintiff contends that the ALJ erred in failing to determine
that the combination of his impairments met or equaled a listing, Plaintiff’s argument is unpersuasive.
                                                      7
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 8 of 12                              PageID #: 611




regulations that govern the ALJ’s evaluation of opinion evidence provide that an ALJ “will

not defer or give any specific evidentiary weight, including controlling weight, to any

medical opinion(s)[.]” 20 C.F.R § 404.1520c(a). Moreover, while an ALJ must consider

the listed factors – supportability, consistency, relationship with the claimant,

specialization, and other factors – “as appropriate[,]” id., § 404.1520c(a) & (c), he or she

need only explain his or her consideration of the two “most important factors[,]”

supportability and consistency, and “may, but [is] not required to, explain how [he or she]

considered” the remaining three factors. Id., § 404.1520c(b)(2); see also Ryan M. St. P. v.

Saul, No. 2:19-cv-00169-NT, 2020 WL 1672785, *2 (D. Me. April 6, 2020).4

        The ALJ discussed in detail the results of his review of the record. He found that

Plaintiff’s statements concerning the intensity, persistence and limiting effects of his

symptoms were not entirely consistent with the medical and other evidence in the record.5

(R. 32.) The ALJ also noted that following Plaintiff’s myocardial infarction, the medical

records reflect improvement in his condition and no treatment after October 2017. (Id.)

The ALJ further determined that Plaintiff’s claim of anxiety is not supported by medical

evidence of record, as Plaintiff had not received any medical treatment (other than a single,



4
  The regulations regarding the opinions of federal and state agency medical and psychological consultants,
which opinions are now deemed “prior administrative medical finding(s),” have been revised to provide
that, while an ALJ is not required to adopt prior administrative medical findings, the ALJ must still consider
this evidence in accordance with the regulations as appropriate, inasmuch as federal or state agency medical
or psychological consultants are experts in Social Security disability evaluation. 20 C.F.R. §
404.1513a(b)(1) (citing 20 C.F.R. §§ 404.1520b, 404.1520c, 404.1527); 416.913a(b)(1) (citing 20 C.F.R.
§§ 416.920b, 416.920c, 416.927).
5
 An ALJ’s evaluation of a claimant’s statements is entitled to a deferential standard of review. See Vito
S. S., Jr. v. Saul, No. 1:18-cv-0229, 2019 WL 2578077, at *2 (D. Me. June 24, 2019), adopted, 2019 WL
3082414 (D. Me. July 15, 2019).
                                                      8
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 9 of 12                               PageID #: 612




unrelated emergency department visit) since October 2017, has had largely normal mental

status exams, and received no mental health treatment from any mental health practitioner.

(R. 32.)

        The ALJ found the opinion of Dr. Marshall to be persuasive, as well as the report

and opinions of Dr. Gates.6 The ALJ noted that Dr. Marshall reviewed the entirety of

Plaintiff’s medical records with respect to Plaintiff’s physical impairments and determined

that Dr. Marshall’s RFC opinion was supported by that evidence, including the objective

medical evidence. (R. 36.) The ALJ concluded that the opinions of Dr. Gates, the only

mental health specialist to examine Plaintiff, were consistent with the mental status exam

findings and other medical record evidence. (Id.) In short, the ALJ’s assessment of Dr.

Marshall’s and Dr. Gates’ opinions is supported by the record.7

        Plaintiff references medical records dated at the time Plaintiff suffered his

myocardial infarction as evidence that the ALJ failed to consider properly Plaintiff’s

cardiac condition. (See R. 424, 428, 429.) The records Plaintiff cites were generated in

the month of the myocardial infarction, but subsequent records reveal improvement in his

condition and no additional treatment. (R. 32; see R. 459-63.) The records do not support




6
 The ALJ did not find persuasive the findings of state agency medical consultant Donald Trumball, M.D.,
or the opinions of state agency psychological consultants David R. Houston, Ph.D. and Brian Stahl, Ph.D.
(R. 36.) Although Plaintiff argues that Dr. Trumbull did not include all of Plaintiff’s alleged disabilities in
his assessment (Statement of Errors at 1), the ALJ did not rely on Dr. Trumbull’s opinion and thus Plaintiff’s
argument regarding Dr. Trumbull’s opinion does not require remand.
7
 “[T]his court has frequently held that state-agency reviewers’ opinions may be sufficient to support an
assigned RFC.” Gagnon v. Colvin, No. 2:13-cv-00213-NT, 2014 WL 3530629, at *3 (D. Me. July 15,
2014); see also Powers v. Barnhart, Civil No. 04-86-P-C, 2004 WL 2862170-, at *2 (D. Me. Dec. 13,
2004); Larck v. Barnhart, Civil No. 02-112-BWm 2003 WL 22466173, at *2 (D. Me. Oct. 31, 2003).
                                                      9
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 10 of 12              PageID #: 613




Plaintiff’s claim of prejudicial error.

       Plaintiff has also not shown prejudicial error in the ALJ’s findings regarding his

mental RFC, which limits Plaintiff to simple, routine tasks with simple changes in the work

routine and only occasional interactions with others. (R. 30.) The ALJ supportably relied

upon Dr. Gates’ opinion. The ALJ’s evaluation of the impact of Plaintiff’s “mental

impairments on his or her ability to meet the basic demands of work, namely, the abilities

to understand, carry out, and remember simple instructions; respond appropriately to

supervision, coworkers, and customary work situations; and deal with changes in a routine

work setting” is sufficient and supportable. Poulin v. Colvin, No. 14-30, 2015 WL 237326,

at *3 (D. Me. Jan. 18, 2015) (citing Lancellota v. Sec’y of Health and Human Servs., 806

F.2d 284 (1st Cir. 1986).

C. Vocational Expert Testimony

       To the extent that Plaintiff challenges the testimony of the vocational expert depend

on the Court finding that the ALJ’s step 2 and RFC findings are erroneous, given the above

analysis, Plaintiff’s argument must fail.

       Plaintiff argues that the hypotheticals presented to the vocational expert by the ALJ

did “not factor the light aversion or the anxiety condition ….” (Statement of Errors at 2.)

“In order for a vocational expert's answer to a hypothetical question to be relevant, the

inputs into that hypothetical must correspond to conclusions that are supported by the

outputs from the medical authorities.” Arocho v. Sec’y of Health & Human Servs., 670

F.2d 374, 375 (1st Cir. 1982).



                                            10
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 11 of 12                           PageID #: 614




        Contrary to Plaintiff’s argument, the ALJ’s hypotheticals included the need to

account for light aversion and for only occasional interaction with supervisors, coworkers

and the general public.8 (R. 78.) Plaintiff’s argument is essentially another challenge to the

RFC finding – that the RFC finding did not account for all of Plaintiff’s impairments and

limitations. As explained above, the ALJ’s RFC finding is supportable. Accordingly,

Plaintiff’s related challenge to the hypothetical questions fails. See Bowden v. Colvin, No.

1:13-cv-201-GZS, 2014 WL 1664961, at *4 (D. Me. Apr. 25, 2014) (because Court

rejected claimant’s RFC challenge, “corollary argument regarding the hypothetical

question must fail as well.”)

                                             CONCLUSION

        Based on the foregoing analysis, I recommend the Court affirm the administrative

decision. 9

                                               NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.



8
  The vocational expert identified two occupations (small parts assembler and hand packager) upon which
the ALJ relied to support his finding that Plaintiff could perform “work that exists in significant numbers
in the national economy.” (R. 39.)
9
 Plaintiff argues that, given the COVID-19 pandemic, his underlying heart disease makes “finding gainful
employment dangerous and ill-advised.” (Statement of Errors at 2.) Plaintiff essentially contends that
evidence generated subsequent to the hearing before the ALJ and the ALJ’s June 2019 decision warrants
remand. In reviewing an ALJ’s decision, a court can only consider evidence presented to the ALJ. See
Mills v. Apfel, 244 F.3d 1, 4 (1st Cir. 2001) (a court “may review the ALJ decision solely on the evidence
presented to the ALJ”).
                                                    11
Case 2:20-cv-00013-GZS Document 23 Filed 09/30/20 Page 12 of 12                PageID #: 615




             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

      Dated this 30th day of September, 2020.




                                             12
